Citation Nr: 1335837	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  13-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral elbow disorder.  

2.  Entitlement to service connection for lumbar spine disorder.  

3.  Entitlement to service connection for a bilateral hip disorder.  

4.  Entitlement to service connection for a bilateral ankle disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

In his December 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  In a September 2013 letter, he was advised that his hearing was scheduled for November 5, 2013, before the undersigned Veterans Law Judge.  However, in documentation received at the Board on October 21, 2013, the Veteran requested that his hearing be postponed as he could not possibly attend a hearing that far from his home.  Rather, he requested that his Board hearing be held in a location that would be closer to his home in Jacksonville, Florida.

Therefore, the undersigned finds good cause to reschedule the Veteran's Board hearing so as to allow him to testify before a Veterans Law Judge via video-conference or sitting at the RO.  As such, a remand is necessary in order to reschedule the Veteran for his requested hearing.  38 C.F.R. § 20.704 (2013).   

Accordingly, the case is REMANDED for the following action:

Confirm with the Veteran whether he desires a Board hearing before a Veterans Law Judge via video-conference or sitting at the RO and, thereafter, schedule him for his requested hearing.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


